Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00209-CR

                               Ramon DAVIDSON,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2009CR11312W
                 Honorable Lorina I. Rummel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 5, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice